DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed on 02 August 2022 has been entered. Claims 2 and 3 have been canceled. Claims 17 and 18 are added. Claims 1 and 4-18 are pending. The amended claims and arguments have overcome each and every 112 rejection and objection set forth in the previous office action. Therefore, the previous 112 rejections and objections are hereby withdrawn. The amendment necessitates a new grounds of rejection, as will be shown.

Applicant's arguments with respect to the rejection(s) of claims 2 and 3, rejected under 35 USC 103 based on Morrison and routine optimization of Bunker's disclosed ranges have been fully considered but they are not persuasive. 
Applicant has contended that routine optimization is not applicable in this environment because “testing the capabilities of corresponding components is highly expensive and essentially impossible based on even technical means as the manufacturing of corresponding vanes and blades requires highly skilled experts and optimized manufacturing proceedings”. The Examiner does not agree. It is not necessary to physically manufacture every blade design in order to optimize a blade as Applicant suggests. For example, it is known in the art to use simulations to design blades. 
Applicant has further contended that the overlapping ranges of Bunker are “so broad as to encompass a very large number of possible distinct compositions thus requiring nonobvious invention” and also that Morrison's cooling channels run chordally, whereas Bunker's cooling channels run vertically. The Examiner does not agree. Examiner admits that the channels run in different directions, however the teaching of optimizing channel dimensions for reducing heat load would be applicable to blades with cooling channels in either direction. Furthermore, the claim discloses a relationship and Bunker teaches ranges of values that show such a relationship is known in the art. Therefore, the ranges of Bunker would teach Applicant’s claim.
Regarding Claim 4, Applicant has contended that claim 4 is distinguished from Morrison because “Morrison thereby discloses four different embodiments in a single figure where the embodiments may have cooling channels of differing diameters. However, Applicant can find no teaching of a cooling channel that includes a larger channel sequential with a smaller channel.” The Examiner does not agree. In paragraphs 0024 and 0025, Morrison discloses “FIG. 5A illustrates a 3-D fiber structure weaved on pins formed from a variety of non-reinforced and fiber reinforced fugitive materials. FIG. 5B is the woven fiber structure of FIG. 5A after the fugitive material has been removed, leaving a plurality of cooling passages through the fiber.” Furthermore, the fibers 80 are shown to be continuous. One of ordinary skill in the art would recognize that Figures 5A and 5B do not represent different embodiments in a single figure as suggested by Applicant, but a single embodiment depicting sequentially smaller cooling holes.
Regarding claim 5, Applicant contends that “Morrison appears to provide a solution that overcomes problems associated with film cooling (paragraphs 3- 5). Since Morrison presents a solution to film cooling, there would be no rational underpinning to modifying Morrison to include film cooling holes. Consequently, claim 5 distinguishes”. The Examiner disagrees. Morrison does not state in paragraphs 3-5 that the inventive cooling channels are a replacement for film cooling and would be incompatible with film cooling holes as suggested by Applicant. Furthermore Fig. 6 of Morrison depicts a film cooling hole 110. The film cooling hole 110 appears to be connected to a cooling channel 104. However, as Morrison teaches a plurality of cooling channels, the cooling channel connected to the film cooling hole 110 may be considered as not part of the “at least one cooling channels”. Therefore claims 5 and 16 are taught by Morrison. Also, Applicant is claiming film cooling holes but there are no film cooling holes depicted or labelled in the drawings, see Drawing objection below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the film cooling holes of Claims 5 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (hereafter Morrison – US 20030059577) in view of Bunker et al. (hereafter Bunker – US 6261054).

Claim 1 recites “a coolable component for a streaming engine.” Morrison teaches such a coolable component, as will be shown.
Morrison teaches (Figs. 2A-8) a coolable component for a streaming engine, comprising: an outer wall (114) providing an outer surface adapted to be in contact with a hot fluid like a hot gas stream used in the streaming engine or to be coated with a coating (116) that is adapted to be in contact with the hot fluid, wherein the outer surface is at least partially curved (see Fig. 7), at least one cooling channel (120) inside the outer wall adapted to guide a cooling fluid through said at least one cooling channel to cool the outer wall during operation of the streaming engine (see paragraph 0037), wherein the at least one cooling channel is adapted to provide a convection cooling of the outer surface, wherein at least 13% of the outer surface is located above the at least one cooling channel (see paragraph 0037 and Fig. 8, 50% since W------H and WS are both 1.5mm) and provides a distance between the outer surface and at least one cooling channel of at least 7% of the total thickness of the outer wall measured along a straight line being perpendicular to the outer surface and being at least 0.2 mm (see paragraph 0037, 17% since TCMC is 6 mm and distance to outer surface is 1 mm), and wherein at least 60% of the outer surface provides a distance to the at least one cooling channel of at most 3 mm (since the hole is 1 mm from the outer surface, spaced in 1.5 mm intervals).
However, Morrison does not teach the at least one cooling channel provides a surface area in a cross section perpendicular to the direction of the at least one cooling channel of at least 20% of t2, wherein t is the average thickness of the outer wall measured perpendicular to the outer surface.
Bunker teaches (Figs. 3, 4, 10) a coolable component comprising cooling channels 52 in an outer wall 36. Bunker also teaches overlapping ranges with Applicant’s claimed dimensions, see col. 6, ln. 8-32. Bunker teaches the dimension and location of the cooling channels in the outer wall can be selected depending on the heat load relief desired at a particular location (col. 3, ln. 35-52), and therefore the cross sectional area and location of the cooling channels are a results effective variable dependent on desired heat reduction. It would have been obvious to a person having ordinary skill in the art to apply the teachings of Bunker to optimize the cooling channel of Morrison through routine experimentation for a particular system to arrive at at least one cooling channel provides a surface area in a cross section perpendicular to the direction of the at least one cooling channel of at least 20% of t2, wherein t is the average thickness of the outer wall measured perpendicular to the outer surface since the cooling channel size and location is a recognized results effective variable. Doing so would result in better heat load reduction, as recognized by Bunker.
However, Morrison does not teach at least 60% of the outer surface provides a distance to the at least one cooling channel of at most 0.9 mm.
Bunker teaches (Figs. 3, 4, 10) a coolable component comprising cooling channels 52 in an outer wall 36. Bunker also teaches overlapping ranges with Applicant’s claimed dimensions, see col. 6, ln. 8-32. Bunker teaches the dimension and location of the cooling channels in the outer wall can be selected depending on the heat load relief desired at a particular location (col. 3, ln. 35-52), and therefore the cross sectional area and location of the cooling channels are a results effective variable dependent on desired heat reduction. It would have been obvious to a person having ordinary skill in the art to apply the teachings of Bunker to optimize the cooling channel of Morrison through routine experimentation for a particular system to arrive at at least 60% of the outer surface provides a distance to the at least one cooling channel of at most 0.9 mm since the cooling channel size and location is a recognized results effective variable. Doing so would result in better heat load reduction, as recognized by Bunker.

Regarding Claim 4, Morrison teaches (Figs. 2A-8) the coolable component according to claim 1, wherein the at least one cooling channel provides a changing pitch, a changing form in a cross section perpendicular to the direction of the flow of the cooling liquid, different lengths of the cooling channels, or combinations thereof (see Fig. 5B, holes 96 get smaller).
Regarding Claim 5, Morrison teaches (Figs. 2A-8) coolable component according to claim 1, further comprising film cooling holes (110), wherein at least a part of the film cooling holes are not connected to the at least one cooling channel (the channel connected to 110 can be considered as not part of the “at least one cooling hole”)
Regarding Claim 6, Morrison teaches (Figs. 2A-8) the coolable component according to claim 1, wherein the at least one cooling channel provides a surface area in a cross section perpendicular to the direction of the at least one cooling channel of at most 120% of t2, wherein t is the average thickness of the outer wall measured perpendicular to the outer surface (see paragraph 0037, surface area 4.5mm is less than 120% of t2 = 135mm).
Regarding Claim 7, Morrison teaches (Figs. 2A-8) the coolable component according to claim 1, wherein the at least one cooling channel is adapted to provide a flow of the cooling fluid being essentially parallel to the outer surface (see Fig. 8).
Regarding Claim 8, Morrison teaches (Figs. 2A-8) the coolable component according to claim 1.
However, Morrison does not teach at most 5% of the outer surface located above the at least one cooling channel provides a distance between the outer surface and at least one cooling channel of at most 3% of the total thickness of the outer wall measured along a straight line being perpendicular to the outer surface.
Bunker teaches (Figs. 3, 4, 10) a coolable component comprising cooling channels 52 in an outer wall 36. Bunker also teaches overlapping ranges with Applicant’s claimed dimensions, see col. 6, ln. 8-32. Bunker teaches the dimension and location of the cooling channels in the outer wall can be selected depending on the heat load relief desired at a particular location (col. 3, ln. 35-52), and therefore the cross sectional area and location of the cooling channels are a results effective variable dependent on desired heat reduction. It would have been obvious to a person having ordinary skill in the art to apply the teachings of Bunker to optimize the cooling channel of Morrison through routine experimentation for a particular system to arrive at at most 5% of the outer surface located above the at least one cooling channel provides a distance between the outer surface and at least one cooling channel of at most 3% of the total thickness of the outer wall measured along a straight line being perpendicular to the outer surface since the cooling channel size and location is a recognized results effective variable. Doing so would result in better heat load reduction, as recognized by Bunker.
Regarding Claim 9, Morrison teaches (Figs. 2A-8) the coolable component according to claim 1, wherein at least 13% of the outer surface is located above the at least one cooling channel and provides a distance between the outer surface and at least one cooling channel of at most 3 mm (distance to outer surface is 1.5mm for at least 50% of the outer surface, see paragraph 0037) and at most 35% of the total thickness of the outer wall measured along a straight line being perpendicular to the outer surface (see Fig. 8).
Regarding Claim 10, Morrison teaches (Figs. 2A-8) the coolable component according to claim 1, wherein the coolable component is selected from turbine blades, guide vanes, rotor blades, or heat shields for a streaming engine (Fig. 7 depicts a gas turbine airfoil).
Regarding Claim 11, Morrison teaches (Figs. 2A-8) a streaming engine comprising: a coolable component according to claim 1.
Regarding Claim 12, Morrison teaches (Figs. 2A-8) a method of manufacturing a coolable component according to claim 1, comprising: providing an outer wall (114) including the at least cooling channel inside the outer wall.
Regarding Claim 14, Morrison teaches (Figs. 2A-8) the method according to claim 12, wherein the outer wall containing the cooling channels is manufactured upon an existing base being produced separately using conventional means of manufacturing (see paragraph 0035).
Regarding Claim 15, Morrison teaches (Figs. 2A-8) a method for replacement of different or used coolable components in a streaming engine comprising: replacing the different or used coolable component with a coolable component according to claim 1 (see paragraph 0035, replaced different component when removing fugitive rod 86).
Regarding Claim 16, Morrison teaches (Figs. 2A-8) the coolable component according to claim 5, wherein at least 50% of the film cooling holes (110) are not connected to the at least one cooling channel. cooling channels.
Regarding Claim 17, Morrison teaches (Figs. 2A-8) a coolable component having the same features of claim 1 which are rejected for the same reasons.
However, Morrison does not teach the at least one cooling channel provides a surface area in a cross section perpendicular to the direction of the at least one cooling channel of at least 20% of t2, wherein t is the average thickness of the outer wall measured perpendicular to the outer surface.
Bunker teaches (Figs. 3, 4, 10) a coolable component comprising cooling channels 52 in an outer wall 36. Bunker also teaches overlapping ranges with Applicant’s claimed dimensions, see col. 6, ln. 8-32. Bunker teaches the dimension and location of the cooling channels in the outer wall can be selected depending on the heat load relief desired at a particular location (col. 3, ln. 35-52), and therefore the cross sectional area and location of the cooling channels are a results effective variable dependent on desired heat reduction. It would have been obvious to a person having ordinary skill in the art to apply the teachings of Bunker to optimize the cooling channel of Morrison through routine experimentation for a particular system to arrive at at least one cooling channel provides a surface area in a cross section perpendicular to the direction of the at least one cooling channel of at least 20% of t2, wherein t is the average thickness of the outer wall measured perpendicular to the outer surface since the cooling channel size and location is a recognized results effective variable. Doing so would result in better heat load reduction, as recognized by Bunker.
Regarding Claim 18, Morrison teaches (Figs. 2A-8) a coolable component having the same features of claim 1 which are rejected for the same reasons.
However, Morrison does not teach at least 60% of the outer surface provides a distance to the at least one cooling channel of at most 0.9 mm.
Bunker teaches (Figs. 3, 4, 10) a coolable component comprising cooling channels 52 in an outer wall 36. Bunker also teaches overlapping ranges with Applicant’s claimed dimensions, see col. 6, ln. 8-32. Bunker teaches the dimension and location of the cooling channels in the outer wall can be selected depending on the heat load relief desired at a particular location (col. 3, ln. 35-52), and therefore the cross sectional area and location of the cooling channels are a results effective variable dependent on desired heat reduction. It would have been obvious to a person having ordinary skill in the art to apply the teachings of Bunker to optimize the cooling channel of Morrison through routine experimentation for a particular system to arrive at at least 60% of the outer surface provides a distance to the at least one cooling channel of at most 0.9 mm since the cooling channel size and location is a recognized results effective variable. Doing so would result in better heat load reduction, as recognized by Bunker.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Bunker and further in view of Gohler et al. (hereafter Gohler – US 20130001837).
Regarding Claim 13, Morrison teaches (Figs. 2A-8) the method according to claim 12. However, Morrison does not teach the step of providing the outer wall is performed using additive manufacturing.
Gohler teaches a coolable component (Fig. 1) comprising outer walls 30 formed using additive manufacturing (see abstract).
Gohler further teaches using additive manufacturing to form coolable components for gas turbines is advantageous because it will allow drainage slots, heating openings, and/or other holes or, as the case may be, recesses to be provided in the turbine blade even while it is being produced without the need for additional tools or any further, ensuing steps of the method (see paragraph 0008). 
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Gohler to the coolable component of Morrison to have the step of providing the outer wall is performed using additive manufacturing, as both references and Applicant’s invention are directed to coolable components for gas turbines. Doing so would result in simpler manufacturing process, as recognized by Gohler.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745